5Y THE COURT.
Epitomized Opinion
Popov was convictced in Dayton Municipal Court pon a charge of possessing intoxicating liquor and ras fined $500 and costs. The Common Pleas af-rmed the judgment. The evidence disclosed that ’opov’s soft drink parlor was raided and a sample f whiskey was obtained from the bottom of a lind drain pipe where it had been throw by Popov, 'he whiskey was analyyzed and was shown to ontain 48 per cent alcohol. Popov appeared in his wn behalf and called other witnesses. In affirm-lg the judgment the Court of Appeals held:
1. The search warrant is in legal form, and was alid, but even if irregular, it would not affect the regularity of the trial nor render the evidence incompetent.
2. We think the affidavit was in the usual and approved form and was sufficient.